DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nunome et al (EP2835597), hereinafter referred to as Nunome, in view of Higashichi et al (JP2010048492), hereinafter referred to as Higashichi.

Regarding claim 1, Nunome (EP2835597) shows an air conditioner comprising: a housing (1, Fig. 1) having a suction port (7, Fig. 2) and a discharge port (8, Fig. 2 – the discharge port is understood as being between element 8 and the space of 17C); a heat exchanger (12, Fig. 1) arranged inside the housing (Fig. 1); 5a blower fan (13, Fig. 1) configured to suck in air through the suction port (¶0027, Lines 9-14), force the air to be subject to heat exchange with the heat exchanger (¶0027, Lines 9-14), and discharge the heat-exchanged air through the discharge port (¶0027, Lines 9-14); a first blade (17, Fig. 3) Annotated Figure 1) formed between the discharge port and the first face (see Annotated Figure 1); a second flow path (see Annotated Figure 1) formed between the discharge port and the second face (see Annotated Figure 1); a second blade (16, Fig. 3) movably installed inside the housing (Fig. 3); and air can be guided to the first flow path and the second flow path (see Annotated Figure 1).
However, Nunome lacks showing a third blade formed to protrude from the second blade.
Higashichi et al (JP2010048492), a fin for an air conditioner, is in the same field of endeavor as Nunome which is a fin for an air conditioner.
Higashichi teaches a third blade (51, Fig. 7) formed to protrude from the second blade (7B, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide a third blade formed to protrude from the second blade to guide air to the first flow path and the second flow path, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

    PNG
    media_image1.png
    398
    676
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Nunome shows elements of the claimed invention as stated above in claim 1 including the second blade.
However, Nunome lacks showing wherein the third blade is formed to be perpendicular to the second blade.  
Higashichi teaches wherein the third blade (51, Fig. 7) is formed to be perpendicular to the second blade (7B, Fig. 7 – the section of the third blade that protrudes off the edge of the second blade is perpendicular to the second blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide the third blade is formed to be perpendicular to the second blade, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

Regarding claim 3, Nunome shows elements of the claimed invention as stated above in claim 1 except wherein the third blade is formed in the 20plural.  

Higashichi teaches the third blade (51, Fig. 7) is formed in the 20plural (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide the third blade is formed in the 20plural, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

Regarding claim 4, the combination of Nunome & Higashichi show elements of the claimed invention as stated above in claim 1 including wherein the third blade is arranged to be on the sides of the second blade.
Regarding claim 4 and the limitation wherein the third blade is arranged to be above the second blade, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the third blade arranged to be above the second blade instead of the third blade arranged to be on the sides of the second blade as taught by Higashichi, because applicant has not disclosed that the third blade arranged to be above the second blade provides an advantage, is used for particular purpose , or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the third blade arranged to be above the second blade or the third blade arranged to be on the sides of the second blade arrangement, because both arrangements performs the function of diffusing air equally well. (MPEP 2144.04, Sect VI.C).

Regarding claim 5, Nunome shows elements of the claimed invention as stated above in claim 1 except wherein the third blade comprises a curved plane.  
Higashichi teaches wherein the third blade (51, Fig. 7/10B) comprises a curved plane (Fig. 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide wherein 

Regarding claim 6, Nunome shows elements of the claimed invention as stated above in claim 1 except wherein the third blade is formed to 5have the form of a plate.  
Higashichi teaches wherein the third blade is formed to 5have the form of a plate (Fig. 7 – the third blade, seen in a plurality, are each, located on both sides of the second blade, as each third blade is horizontally oriented when looking at the edge of the second plate, where the third blades project as a plate, across the second blade edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide wherein the third blade is formed to 5have the form of a plate, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

Regarding claim 7, Nunome shows elements of the claimed invention as stated above in claim 1 except wherein the third blade comprises a blade body; a first guide face forming a front face of the blade body, and 10a second guide face forming a rear face of the blade body.  
Higashichi teaches wherein the third blade comprises a blade body (Fig. 7 – the third blade 51 comprises of a blade body); a first guide face (Fig. 7 – the first guide face is formed at the front face of the of the blade body) forming a front face of the blade body (Fig. 7), and 10a second guide face (Fig. 7 – the second guide face is formed at the rear face of the blade body of the third blade) forming a rear face of the blade body (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide wherein the third blade comprises a blade body; a first guide face forming a front face of the blade body, and 10a second guide face forming a rear face of the blade body, which would provide an air conditioner wind 

Regarding claim 9, Nunome shows elements of the claimed invention as stated above except wherein the third blade is formed to incline from the second blade.  
Higashichi teaches wherein the third blade is formed to incline from the second blade (Fig. 7 – the third blades 51 incline from the edge of the second blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide wherein the third blade is formed to incline from the second blade, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

Regarding claim 10, Nunome shows elements of the claimed invention as stated above in claim 1 except wherein the housing comprises a frame 20arranged therein, wherein at least one inner side of the frame has first curvature, and wherein the third blade has a curved  plane with the first curvature.
Higashichi teaches wherein the housing comprises a frame (14, Fig. 1) 20arranged therein, wherein at least one inner side of the frame has first curvature (Fig. 1 – the first curvature can be seen at the bottom, left hand end of the frame 14), and wherein the third blade has a curved  plane relative to the first curvature (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide a frame 20arranged therein, wherein at least one inner side of the frame has first curvature, and wherein the third blade has a curved  plane relative to the first curvature, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).
Regarding claim limitation “wherein the third blade has a curved  plane with the first curvature”, at the time the invention was made, it would have been an obvious matter of design choice to a person of 

Regarding claim 11, Nunome shows elements of the claimed invention as stated above in claim 2 including the rear end of the second blade.
Higashichi teaches wherein the third blade is arranged at the 25rear end of the second blade (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Gao to provide wherein the third blade is arranged at the 25rear end of the second blade, which would provide a larger airflow range and increased heating effect (¶0008).

Regarding claim 12, Nunome shows elements of the claimed invention as stated above in claim 2 including the second blade and top end thereof.
Higashichi teaches wherein the third blade (51, Fig. 1) is formed to protrude from both faces (Fig. 7 – the third blades protrude from both faces of the second blade) and top end of the second blade (Fig. 7- the third blades protrude from the upper portion, or top end, of the second blade).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nunome to incorporate the teachings of Higashichi to provide wherein the third blade is formed to protrude from both faces and top end of the second blade, which would provide an air conditioner wind direction guide device that can improve the characteristics and enable smooth circulation of heat exchange air (¶0012).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nunome et al (EP2835597), hereinafter referred to as Nunome, in view of Higashichi et al (JP2010048492), hereinafter referred to as Higashichi, in further view of Liu et al (US 2010/0206514), hereinafter referred to as Liu.

Regarding claim 513, the combination of Nunome & Higashichi shows elements of the claimed invention as stated above in claim 1 including the blower fan.
However, the combination of Nunome & Higashichi lacks showing wherein the blower fan comprises a sirocco fan.
Liu (US 2011/0047812), an air conditioner, is in the same filed of endeavor as Nunome which is an air conditioner.
Liu teaches the blower fan (5, Fig. 2) comprises a sirocco fan (¶0026, Line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nunome & Higashichi to incorporate the teachings of Liu to provide the blower fan comprises a sirocco fan, which would provide a well know fan type for use in an indoor unit air conditioner (0001).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762